Citation Nr: 0512188	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  97-134 25A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial rating for bilateral hearing loss 
in excess of 0 percent from February 3, 1994, and 10 percent 
from May 4, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945 and from January 1955 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

By way of procedural background, the Board notes that the 
October 1995 rating decision granted service connection for 
left ear hearing loss and tinnitus, and rated both as 
noncompensable (0 percent disabling), effective February 3, 
1994.  The rating decision also denied service connection for 
right ear hearing loss.  Later, a November 2003 rating 
decision granted service connection for the veteran's right 
ear disability and assigned a noncompensable rating, 
effective February 3, 1994.

In a May 2004 supplemental statement of the case (SSOC) and 
rating decision, the RO increased the veteran's evaluation 
for tinnitus to 10 percent disabling, effective June 19, 
1999, the date of a change in the VA Schedule for Rating 
Disabilities which allowed the veteran a compensable 
evaluation for recurrent tinnitus.  The veteran's rating for 
bilateral hearing loss was also increased to 10 percent, 
effective May 4, 2004, the date of a VA examination showing 
the increase in disability.

With regard to ratings for service-connected tinnitus, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Smith v. Nicholson, No. 01-623 (U.S. 
Vet. App. April 5, 2005), that reversed a decision of the 
Board which had concluded that no more than a single 10-
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in 
Smith, and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include:  
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

For the foregoing reasons, the veteran's pending appeal for a 
higher rating for tinnitus is currently stayed, and the 
matter will not be further addressed in the present decision.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that a May 2004 VA audiological examination 
report showed pure tone thresholds in four frequencies from 
1000 to 4000 Hertz which averaged 46 decibels in the 
veteran's service-connected right ear, with a speech 
recognition of 80 percent, corresponding to Level III 
hearing.  Pure tone thresholds averaged 56 decibels in the 
veteran's service-connected left ear, with speech recognition 
of 64 percent, corresponding to Level VI hearing on Table 
VIa.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating in 
excess of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.385, 
4.85-4.87, Diagnostic Code 6100 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On the VA audiological evaluation in August 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
35
40
LEFT
10
20
25
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.

On the audiological evaluation in September 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
35
40
LEFT
20
30
35
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 in the left ear.

A May 1996 outpatient treatment record shows the veteran 
reported intermittent tinnitus in both ears.  He also 
underwent VA audiologic examination in May 1996.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
40
45
LEFT
35
35
40
55
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 in the left ear.  No 
tinnitus was reported.

In June 1996, the veteran underwent another VA examination, 
at which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
40
45
LEFT
35
35
40
55
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  Again, 
no tinnitus was reported.  The diagnosis was mild, bilateral, 
high frequency, sensorineural hearing impairment.

In May 2004, the veteran underwent VA examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
60
55
LEFT
25
35
50
70
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 64 in the left ear.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In December 2003 and September 2004 letters, the RO informed 
the veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
February 1997 statement of the case (SOC) and April 1997 and 
May and October 2004 SSOCs issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claim.  We therefore believe 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2004 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Bilateral Hearing Loss

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assigned.  The Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) as to the primary importance 
of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board, and we sympathize with any 
discomfort it causes him in his daily life.  In evaluating 
service-connected hearing impairment, however, disability 
ratings are derived by a mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The 
Rating Schedule establishes eleven different auditory acuity 
levels, designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100.  In situations where 
service connection has been granted for defective hearing 
involving one ear, and the veteran does not have total 
deafness in both ears, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI.  Id.

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment", the regulatory changes do 
not constitute liberalizing provisions.  38 C.F.R. § 4.86.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1,000 Hertz and 70 decibels or more at 2000 Hertz.  
The evidence of record indicates that the veteran's bilateral 
hearing disability does not fit one of these unusual patterns 
of hearing.

The results of the August 1994 VA audiological evaluation 
indicate that there was an average pure tone threshold in the 
veteran's right ear of 29 decibels with speech recognition of 
96 percent, and an average of 38 decibels with speech 
recognition of 96 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I, corresponding to a 
noncompensable disability evaluation.

The results of the September 1995 VA audiological evaluation 
indicate that there was an average pure tone threshold in the 
veteran's right ear of 30 decibels with speech recognition of 
96 percent, and an average of 50 decibels with speech 
recognition of 84 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level II, also corresponding 
to a noncompensable disability evaluation.

The results of the May 1996 VA audiological examination 
indicate that there was an average pure tone threshold in the 
veteran's right ear of 30 decibels with speech recognition of 
100 percent, and an average of 48 decibels with speech 
recognition of 94 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I, corresponding to a 
noncompensable disability evaluation.

The results of the June 1996 VA audiological examination 
indicate that there was an average pure tone threshold in the 
veteran's right ear of 33 decibels with speech recognition of 
100 percent, and an average of 49 decibels with speech 
recognition of 96 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I, corresponding to a 
noncompensable disability evaluation.

Therefore, this evidence shows that the veteran's bilateral 
hearing loss was rated noncompensable at all times prior to 
his May 2004 VA examination.  Therefore, his disability 
rating cannot be increased for this time period.

The results of the May 2004 VA audiological examination 
indicate that there was an average pure tone threshold in the 
veteran's right ear of 46 decibels with speech recognition of 
80 percent, and an average of 56 decibels with speech 
recognition of 64 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity is at 
Level III and his left ear is at Level VI, corresponding to a 
10 percent disability evaluation.

Those recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a 10 percent 
evaluation, and no more.  In order to be assigned a 
20 percent disability rating, the veteran would need Level 
III hearing in one ear and Level VII in the other ear, Level 
IV in one ear and Level VI in the other ear, or Level V in 
both ears.  None of the audiological examination findings 
reflects that level of disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he has trouble hearing in certain environments, but no 
specific compensation is provided based upon such inability; 
it is impairment of earning capacity that is paramount.  
Here, the objective evidence is at the crux of the matter, 
and it provides no appropriate basis for granting 
compensation for the level of bilateral hearing loss 
currently demonstrated.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's bilateral hearing loss, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected bilateral hearing 
loss or tinnitus, as the Court indicated can be done in this 
type of case.  As noted above, the veteran has received 
staged ratings for this disability, and they accurately 
reflect his level of impairment during those time periods.


ORDER

An initial disability rating in excess of 0 percent for 
bilateral hearing loss prior to May 4, 2004, is denied.

An initial disability rating in excess of 10 percent for 
bilateral hearing loss from May 4, 2004, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


